DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This office action is in response to applicant’s Restriction/Election filed on 09/22/2021.
Currently claims 1-18 are pending in the application.

Election/Restrictions
Applicant's election without traverse of Species A, Embodiment of Fig. 5, Claims 1-9, in the reply filed on 09/22/2021 is acknowledged.  

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/19/2021 and 03/05/2020 were filed before the mailing date of the office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements were considered by the examiner.


Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 2 is rejected under 35 U.S.C. 112 (d), as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, the limitation of the invention, “semiconductor memory device according to claim 1, 20wherein the conducting layer is made of the crystal having the Face-Centered Cubic lattice structure with the second lattice constant” does not further limit a similar limitation of claim 1, which states, “.…. the conducting layer contains a crystal having a Face-Centered Cubic lattice structure with a second lattice constant….”. With broadest reasonable interpretation, there is no difference in metes and bounds between these two limitations. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145702 A1 (Shin) and further in view of US 2005/0029629 A1 (Noguchi), and further as evidenced by ‘Lattice Thermal Conductivity of mGeTe•nSb2Te3 Phase-Change Materials: A First-Principles Study’, Yuanchun Pan, Crystals 2019, 9, 136, pp 1-9 (Pan).
Regarding claim 1, Shin discloses, a semiconductor memory device comprising: 
a first electrode (30; Fig. 8; [0059]; i.e. bottom electrode) and a second electrode (38; Fig. 8; [0059]; i.e. top electrode);  
5a phase change layer (34; Fig. 8; [0059]; i.e. phase change layer) disposed between the first electrode (30) and the second electrode (38); and 

    PNG
    media_image1.png
    429
    586
    media_image1.png
    Greyscale

a conducting layer (30a; Fig. 8; [0059]; i.e. bottom electrode contact layer) disposed between the first electrode (30) and the phase change layer (34), 

	Note: Lattice constant of chalcogenide layer, Ge-Sb-Te is 4.27 A (Table 1; Evidentiary Reference Pan).
But Shin fails to teach explicitly, the conducting layer contains a crystal having a Face-Centered Cubic lattice structure with a second lattice constant,
However, in analogous art, Noguchi discloses, the conducting layer (13; Fig. 3; [0089]; i.e. conductor film) contains a crystal having a Face-Centered Cubic lattice structure with a second lattice constant (Platinum film; [0089]),
Note: Lattice constant of Platinum is 3.9239 A (this is a material property of Platinum; see teaching reference https://sites.psu.edu/dftap/2018/02/14/determination-of-lattice-constant-of-platinum-cell/.

    PNG
    media_image2.png
    578
    448
    media_image2.png
    Greyscale

In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
With the above teaching of the combination of Shin and Noguchi, it is evident that 15the second lattice constant (Platinum - 3.9239 A) is larger than 80% and smaller than 120% of the first lattice constant (Ge-Sb-Te - 4.27 A). 
Note: The ratio of second lattice constant (Platinum - 3.9239 A) and the first lattice constant (Ge-Sb-Te - 4.27 A) is 91.9%. Thus the ratio In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the above claimed ranges since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working range involves only routine skill in the art. In re Aller, 105 USPQ 233 (See MPEP 2144.05 (II) (A)).

Regarding claim 2, the combination of Shin and Noguchi teaches, the semiconductor memory device according to claim 1, wherein20 the conducting layer (13; Fig. 3; [0089]; i.e. conductor film) is made of the crystal having the Face-Centered Cubic lattice structure with the second lattice constant (Platinum film; [0089]; Noguchi Reference). See 103 rationale in claim 1.
Note: Lattice constant of Platinum 3.9239 A (this is a material property of Platinum; see teaching reference https://sites.psu.edu/dftap/2018/02/14/determination-of-lattice-constant-of-platinum-cell/.

Regarding claim 3, Shin discloses, the semiconductor memory device according to claim 1, wherein the phase change layer (34) is connected to the conducting22Kioxia Ref.: G10018325-USA Our Ref.: 19F321layer (30a) (Fig. 8; [0059]).  

Regarding claim 4, Shin discloses, the semiconductor memory device according to claim 1, 5wherein when a reset operation is performed on the phase change layer (68; Fig. 9; [0061]; i.e. phase change layer): 
Note: Shin teaches the reset operation with respect to Fig. 9 which uses a different nomenclature for phase change layer. However, it is part of the same embodiment.
the phase change layer (68) includes a first region (64; Fig. 9; [0061]; i.e. first region) in an amorphous state ([0061]); and 
10the first region (64) is connected to the conducting layer (62; Fig. 9; [0061]; i.e. bottom electrode contact layer).  
Note: Shin teaches in para. [0061] that the first region 64 of the phase change layer 68 covering the upper surface of the bottom electrode contact layer 62 may be amorphous. The first region 64 may be an area in which the phase may change from a crystalline state to an amorphous state due to heat generated by the reset current.

    PNG
    media_image3.png
    598
    607
    media_image3.png
    Greyscale


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Noguchi as applied to claim 1 and further in view of US 2014/0050032 A1 (Fukuzumi).
Regarding claim 5, the combination of Shin and Noguchi fails to teach explicitly, the semiconductor memory device according to claim 1, 15wherein a voltage of the first electrode becomes smaller than a voltage of the second electrode in a write operation.  
However, in analogous art, Fukuzumi discloses, the semiconductor memory device according to claim 1, 15wherein a voltage of the first electrode (EL4) becomes smaller than a voltage of the second electrode (EL1) in a write operation (Fig. 4A; [0030] – [0036]).
Note: Fukuzumi teaches in para. [0030] that a data write operation of the memory cell MC is executed by applying a voltage Vpgm (>0) to the 

    PNG
    media_image4.png
    330
    603
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Noguchi and Fukuzumi before him/her, to modify the teachings of a phase change memory device as taught by Shin and to include the teachings of a positive voltage being applied between two electrodes in a write operation as taught by Fukuzumi since this is the required methodology of a write operation in a memory device and absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Fukuzumi while forming a phase change memory device of Shin. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2008/0145702 A1 (Shin) and further in view of US 2005/0029629 A1 (Noguchi).
Regarding claim 6, Shin discloses, a semiconductor memory device comprising: 
a first electrode (30; Fig. 8; [0059]; i.e. bottom electrode) and a second electrode (38; Fig. 8; [0059]; i.e. top electrode);  
5a phase change layer (34; Fig. 8; [0059]; i.e. phase change layer) disposed between the first electrode (30) and the second electrode (38); and 

    PNG
    media_image1.png
    429
    586
    media_image1.png
    Greyscale

a conducting layer (30a; Fig. 8; [0059]; i.e. bottom electrode contact layer) disposed between the first electrode (30) and the phase change layer (34), 
But Shin fails to teach explicitly, wherein the conducting layer contains any of Ni, Pd, Ir, Pt, Sr, Cu, Ce, Pto and Pdo.
However, in analogous art, Noguchi discloses, wherein the conducting layer (13; Fig. 3; [0089]; i.e. conductor film) contains any of Ni, Pd, Ir, Pt, Sr, Cu, Ce, Pto and Pdo (Platinum film; [0089]).

    PNG
    media_image2.png
    578
    448
    media_image2.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin and Noguchi before him/her, to modify the teachings of a phase change memory device with a TiN conductive layer as taught by Shin and to include the teachings of a functional film over a Platinum conducting layer as taught by Noguchi since platinum can be formed in crystalline form and in order for functional films similar to a piezoelectric film or a chalcogenide film to exhibit an excellent crystallinity, it is important to optimize the crystallinity of the base layer (conductive layer here) on which each functional film is formed. The crystallinity of the base layer is particularly important when the functional film is formed through epitaxial growth ([0005]). The other reason is in MPEP 2143 (I), it Simple substitution of one known element for another to obtain predictable results. Thus using Platinum instead of Titanium Nitride would be obvious. The examiner also notes that the applicant used the conducting layer containing any of Ni, Pd, Ir, Pt, Sr, Cu, Ce, Pto and Pdo. Thus there is no criticality of using a particular material.

Regarding claim 7, Shin discloses, the semiconductor memory device according to claim 6, wherein the phase change layer (34) is connected to the conducting22Kioxia Ref.: G10018325-USA Our Ref.: 19F321layer (30a) (Fig. 8; [0059]).  

Regarding claim 8, Shin discloses, the semiconductor memory device according to claim 6, wherein when a reset operation is performed on the phase change layer (68; Fig. 9; [0061]; i.e. phase change layer): 
Note: Shin teaches the reset operation with respect to Fig. 9 which uses a different nomenclature for phase change layer. However, it is part of the same embodiment.
the phase change layer (68) includes a first region (64; Fig. 9; [0061]; i.e. first region) in an amorphous state ([0061]); and 
10the first region (64) is connected to the conducting layer (62; Fig. 9; [0061]; i.e. bottom electrode contact layer).  
Note: Shin teaches in para. [0061] that the first region 64 of the phase change layer 68 covering the upper surface of the bottom electrode contact layer 62 may be amorphous. The first region 64 may be an .

    PNG
    media_image3.png
    598
    607
    media_image3.png
    Greyscale


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Shin and Noguchi as applied to claim 6 and further in view of US 2014/0050032 A1 (Fukuzumi).
Regarding claim 9, the combination of Shin and Noguchi fails to teach explicitly, the semiconductor memory device according to claim 6, 15wherein a voltage of the first electrode becomes smaller than a voltage of the second electrode in a write operation.  
However, in analogous art, Fukuzumi discloses, the semiconductor memory device according to claim 6, 15wherein a voltage of the first electrode (EL4) becomes smaller than a voltage of the second electrode (EL1) in a write operation (Fig. 4A; [0030] – [0036]).
Note: Fukuzumi teaches in para. [0030] that a data write operation of the memory cell MC is executed by applying a voltage Vpgm (>0) to the electrode EL that is to be the starting point of a rectifying conductive path P desired to be formed, and a voltage Vss to the electrode EL that is to be the ending point. This concept can be applied between other electrodes as well.

    PNG
    media_image4.png
    330
    603
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Shin, Noguchi and Fukuzumi before him/her, to modify the teachings of a phase change memory device as taught by Shin and to include the teachings of a positive voltage being applied between two electrodes in a write operation as taught by Fukuzumi since this is the required methodology of a write operation in a memory device and absent this important teaching in Shin, a person with ordinary skill in the art would be motivated to reach out to Fukuzumi while forming a phase change memory device of Shin. 


Examiner’s Note
	The examiner included a few prior arts which were not used in the rejection but are relevant to the disclosure.
1. US 2010/0171087 A1 (Kurotsuchi) – A semiconductor device including a phase change memory element is disclosed. Its memory layer is formed of a phase change material of M (additive element)-Ge (germanium)-Sb (antimony)-Te (tellurium). It possesses both high heat resistance and stable data retention property. The memory layer has a fine structure with a different composition ratio.
2. US 10,1415,02 B2 (Park) – A semiconductor memory device is disclosed. A first conductive line extends in a first direction on a substrate and has a plurality of protrusions and recesses that are alternately formed thereon. A second conductive line is arranged over the first conductive line in a second direction such that the first and the second conductive lines cross at the protrusions. A plurality of memory cell structures is positioned on the protrusions of the first conductive line and is contact with the second conductive line.
3. US 2013/0270503 A1 (Miao) – A multi-layer phase change material is disclosed including a multi-layer film structure. The multi-layer film structure includes a plurality of periodic units. The periodic units each includes a first single-layer film phase change material and a second single-layer film phase change material. The first single-layer film phase 
4. US 2016/0172365 A1 (McKinnon) - A solid-state memory cell is disclosed comprising a series of different layers of ferroelectric materials, semiconductors, ferroelectric semiconductors, metals, and ceramics, and oxides. The memory device stores information in the direction and magnitude of polarization of the ferroelectric layers. Additionally, the memory cell design allows for the formation of Schottky barriers which act to improve functionality and increase resistance.
5. US 2008/0173861 A1 (Choi) - A phase change memory device is disclosed including a switching device and a storage node connected to the switching device. The storage node includes a bottom stack, a phase change layer disposed on the bottom stack and a top stack disposed on the phase change layer. The phase change layer includes a unit for increasing a path of current flowing through the phase change layer and reducing a volume of a phase change memory region. The area of a surface of the unit disposed opposite to the bottom stack is greater than or equal to the area of a surface of the bottom stack in contact with the phase change layer. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


11/04/2021